Title: To Thomas Jefferson from George Jefferson, 14 July 1800
From: Jefferson, George
To: Jefferson, Thomas



Dear Sir,
Richmond 14th. July 1800

Your favor of the 9th. is received. the chairs you mention were not inserted in the bill of lading with the other articles, unless they were for Colo. Saml. Cabell which I do not suppose; the same number came for him to the care of Mr. Brown, and were included in our bill of lading—but they were particularly stated in it to be for him, and were besides directed to him on the bottoms.
I received on saturday last the $:567–10:7 of Mr. Blair, which shall be remitted to Mr. Barnes by next post agreeably to your direction. I am Dear Sir Your Very humble servt.

Geo. Jefferson

